In its application for rehearing, plaintiff requests clarification of our previous decision. Therein we held that the certificate issued by the commission, which authorized plaintiff to transport its rail freight at rail rates by motor vehicle over the state highways, was invalid as in excess of the power granted the commission by legislative enactment. This we adhere to.
As stated in our opinion, the statutes authorizing the issuance of certificates by the commission for transportation by motor vehicle *Page 300 
over the state highways and the regulation thereof by the commission are separate and distinct from those relating to the commission's authority with respect to transportation by rail. The certificate here determined invalid, authorized combined rail-truck service by an auto transportation company intended to be regulated under c. 185, but under conditions, methods, tariffs, and rates requiring regulation under statutes governing rail transportation. The granting of such a certificate, we feel, was in excess of the commission's authority.
The petition for rehearing is denied.